DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Claims 1-14, 17-21, 23-32, 34, 35, 37-40, 42, and 44-51 are pending in the application and are currently subject to the following restriction and election requirement.


Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 150, 151, or 152, a CDR2 comprising SEQ ID NO: 153 or SEQ ID NO: 154, and a CDR3 comprising SEQ ID NO: 155 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 209, a CDR2 comprising SEQ ID NO: 221, and a CDR3 comprising SEQ ID NO: 222, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.

Group II.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 150, 151, or 152, a CDR2 comprising SEQ ID NO: 187 or SEQ ID NO: 188, and a CDR3 comprising SEQ ID NO: 155 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 249, a CDR2 comprising SEQ ID NO: 221, and a CDR3 comprising SEQ ID NO: 225, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.

Group III.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 150, 151, or 152, a CDR2 comprising SEQ ID NO: 165 or SEQ ID NO: 166, and a CDR3 comprising SEQ ID NO: 155 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 226, a CDR2 comprising SEQ ID NO: 221, and a CDR3 comprising SEQ ID NO: 227, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.

Group IV.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 151, 156, or 157, a CDR2 comprising SEQ ID NO: 159 or SEQ ID NO: 162, and a CDR3 comprising SEQ ID NO: 161 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 251, a CDR2 comprising SEQ ID NO: 252, and a CDR3 comprising SEQ ID NO: 253, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.

Group V.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 151, 156, or 157, a CDR2 comprising SEQ ID NO: 190 or SEQ ID NO: 191, and a CDR3 comprising SEQ ID NO: 161 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 249, a CDR2 comprising SEQ ID NO: 252, and a CDR3 comprising SEQ ID NO: 263, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.

Group VI.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 150, 151, or 152, a CDR2 comprising SEQ ID NO: 154 or SEQ ID NO: 169, and a CDR3 comprising SEQ ID NO: 155 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 271, a CDR2 comprising SEQ ID NO: 221, and a CDR3 comprising SEQ ID NO: 272, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.

Group VII.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 129, 130, or 131, a CDR2 comprising SEQ ID NO: 139 or SEQ ID NO: 140, and a CDR3 comprising SEQ ID NO: 134 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 217, a CDR2 comprising SEQ ID NO: 210, and a CDR3 comprising SEQ ID NO: 216, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.

Group VIII.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 151, 156, or 157, a CDR2 comprising SEQ ID NO: 158 or SEQ ID NO: 159, and a CDR3 comprising SEQ ID NO: 155 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 209, a CDR2 comprising SEQ ID NO: 221, and a CDR3 comprising SEQ ID NO: 225, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.

Group IX.	Claims 19-21, 23-32, 50, and 51, insofar as the claims are drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 129, 130, or 131, a CDR2 comprising SEQ ID NO: 132 or SEQ ID NO: 133, and a CDR3 comprising SEQ ID NO: 137 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 377, a CDR2 comprising SEQ ID NO: 210, and a CDR3 comprising SEQ ID NO: 214, or a formulation comprising said BCMA CAR-T cells, classified, for example, A61K 2039/505.


3.	Claims 1-14, 17-21, 23-32, 34, 35, 37-40, 42, and 44-49 are linking claims, linking the inventions of Groups I-IX.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application.  Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.


4.	The inventions are distinct, each from the other because of the following reasons:
The inventions of Groups I-IX are directed to related processes of treating multiple myeloma. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions, as claimed, are materially different processes, which have different mode of operation, function and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Because the inventions of Groups I-IX are distinct, each from the others, for these reasons, the search required to examine claims directed to any one of these inventions is not the same, nor is it coextensive with the search required to examine claims directed to any other.  Furthermore, the inventions of Groups I-IX have acquired a separate status in the art, as evidenced by their different classifications and/or art-recognized divergence in subject matter; and besides, Applicant is reminded that apart from the searching patent databases using the patent classification of the claimed subject matter, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining the merit of claims directed to any of the inventions of Groups I-IX would not suffice to provide adequate information regarding the merit of the claims directed to any other since the searches are not the same, nor are they one coextensive in scope and nature.  Because different searches would have to be performed to examine claims directed to the inventions of Groups I-IX, an examination of more than one would constitute a serious burden.   
Since the inventions of Groups I-IX have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other.  See M.P.E.P. § 803.   


5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


7.	This application contains claims directed to the following patentably distinct species of the inventions of Groups I-IX, wherein the subject receives a first lymphodepletion regimen prior to the at least one dose of BCMA CAR T-cells, wherein said regimen comprises administering (a) fludarabine and cyclophosphamide, (b) fludarabine, cyclophosphamide, and an anti-CD52 antibody, or (c) an anti-CD52 antibody but not fludarabine or cyclophosphamide. 

Note: Applicant is required to elect a single species thereof by naming the regimen to which the claims are to be restricted, if not generic claim is finally held to be allowable.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore, it would be burdensome to examine claims drawn to more than one species of the invention since consideration of the claims drawn to any one of the different species requires a different search in a different field of search (e.g., using different classes/subclasses or electronic resources and/or or employing different search queries) and/or because the prior art applicable to one species would not likely be applicable to another species and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-14, 17-21, 23-32, 34, 35, 37-38, and 46-51 are generic.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
May 24, 2022